— In an action, inter alia, to compel specific performance of a contract for the sale of real property, the plaintiff appeals from (1) a judgment of the Supreme Court, Orange County (Green, J.), dated June 17, 1986, which, upon an order dated May 12, 1986, granting the defendants’ motion for summary judgment, dismissed the complaint, and (2) so much of an order of the same court, dated April 27, 1987, as, upon renewal, adhered to the original determination. We deem the notice of appeal from the order dated May 12, 1986 to be a premature notice of appeal from the judgment dated June 17, 1986 (CPLR 5520 [c]).
Ordered that the appeal from the judgment is dismissed, as it was superseded by the order dated April 27, 1987, made upon renewal; and it is further,
Ordered that the order dated April 27, 1987 is affirmed insofar as appealed from; and it is further,
Ordered that the defendants are awarded one bill of costs.
*451Special Term properly dismissed the complaint since the plaintiffs purported acceptance of the defendants’ offer to sell certain real property, tendered 14 months after the making of the offer, was not, as a matter of law, made within a reasonable period of time (see, Restatement [Second] of Contracts § 41; 1 Corbin, Contracts § 36; Modern Pool Prods. v Rudel Mach. Co., 58 Misc 2d 83). Mollen, P. J., Mangano, Brown and Lawrence, JJ., concur.